Supreme Court of Florida
                                   ____________

                                   No. SC17-892
                                   ____________

                          GEORGE JAMES TREPAL,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 26, 2018]



PER CURIAM.

      We have for review George James Trepal’s appeal of the circuit court’s

order denying Trepal’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Trepal’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Trepal’s appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Trepal responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Trepal’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Trepal is not entitled to relief. Trepal

was sentenced to death following a jury’s recommendation for death by a vote of

nine to three. Trepal v. State, 621 So. 2d 1361, 1363 (Fla. 1993). Trepal’s

sentence of death became final in 1994. Trepal v. Florida, 510 U.S. 1077 (1994).

Thus, Hurst does not apply retroactively to Trepal’s sentence of death. See

Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of Trepal’s

motion.

      The Court having carefully considered all arguments raised by Trepal, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.
QUINCE, J., recused.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

                                        -2-
An Appeal from the Circuit Court in and for Polk County,
     Jalal A. Harb, Judge - Case No. 531990CF001569A1XXXX

Neal Dupree, Capital Collateral Regional Counsel, Todd G. Scher, and Brittney
Nicole Lacy, Assistant Capital Collateral Regional Counsel, Southern Region, Fort
Lauderdale, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Christina Z. Pacheco, Assistant Attorney
General, Tampa, Florida,

      for Appellee




                                      -3-